Citation Nr: 1207428	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including due to Usher Syndrome, claimed as secondary to service-connected retinitis pigmentosa.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1950 to August 1957.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a November 2007 rating decision, the RO, inter alia, denied the appellant's claim for a higher rate of special monthly compensation based on the need for aid and attendance.  In an April 2009 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss, including due to Usher Syndrome, claimed as secondary to service-connected retinitis pigmentosa.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth below, the appellant has withdrawn his appeal regarding the issue of entitlement to special monthly compensation based on the need for aid and attendance.  Thus, this issue has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 

Additional evidentiary development is necessary with respect to the remaining issue on appeal, entitlement to service connection for bilateral hearing loss.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the appeal, the appellant, through his representative, indicated that he wished to withdraw his appeal of the issue of entitlement to special monthly compensation based on the need for aid and attendance.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative regarding the issue of entitlement to special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In the present case, in a November 2007 rating decision, the RO denied the appellant's claim for a higher rate of special monthly compensation based on the need for aid and attendance.  In its decision, the RO explained to the appellant that he was already being paid special monthly compensation at a rate which exceeded the rate payable based on the need for aid and attendance.  The appellant disagreed with the RO's determination and a Statement of the Case was issued to him in January 2009.  He perfected an appeal the following month.  

Before the matter was certified to the Board, in a March 2010 statement, the appellant's representative indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to special monthly compensation based on aid and attendance as he now understood that he already received a higher rate of special monthly compensation.  In view of the foregoing, the Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  


ORDER

The appeal is dismissed with respect to the issue of entitlement to special monthly compensation based on the need for aid and attendance.


REMAND

The record on appeal shows that in August 1957, the appellant was medically discharged from active service due to bilateral retinitis pigmentosa.  He has been in receipt of VA disability compensation for retinitis pigmentosa since that time, including a 100 percent disability rating from August 24, 1966.  He has also been in receipt of special monthly compensation since that time and is currently in receipt of special monthly compensation on account of retinitis pigmentosa with no light perception, bilaterally, with additional disabilities independently ratable at 50 percent or more.  38 U.S.C.A. § 1114(p) (West 2002); 38 C.F.R. § 3.350(f)(3) (2011).  The appellant's additional service-connected disabilities include vertigo.  

In this appeal, the appellant seeks service connection for bilateral hearing loss, secondary to his service-connected retinitis pigmentosa.  He contends that he developed bilateral hearing loss and vertigo problems in the 1990's and that his review of the medical literature indicates that he may have Usher Syndrome, Type III, a condition associated with his service-connected retinitis pigmentosa.  

In support of his claim, the appellant has submitted medical treatise information he obtained from the Internet.  These medical articles generally describe Usher Syndrome, Type III, as an inherited condition characterized by retinitis pigmentosa and the subsequent development of progressive hearing loss, sometimes accompanied by balance problems.  

The record on appeal also contains clinical records from the Denver VA Medical Center (VAMC), dated to April 2010.  In pertinent part, these records contain diagnoses of retinitis pigmentosa, bilateral sensorineural hearing loss, and vertigo.  In a January 2010 clinical note, the appellant's physician indicated that it was reasonable to attempt to obtain genetic testing for Usher Syndrome in light of the appellant's retinitis pigmentosa, hearing loss, and vestibular complaints.  In March 2010, she reportedly requested a fee basis consultation for the genetic testing.  The results of that testing, if conducted, are not of record.  

Based on the foregoing, it appears that additional clinical records may be available which have not yet been obtained.  On remand, therefore, the RO must undertake the necessary efforts to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

Additionally, given the appellant's contentions and the evidence of record, the Board finds that a VA medical examination is necessary in connection with this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) and Hensley v. West, 212 F.3d 1255, 1265 (2000) (discussing probative value of an accepted medical treatise in establishing a nexus).  

In view of the foregoing, this matter is remanded for the following:

1.  The RO should contact the Denver VAMC and request relevant records pertaining to the appellant for the period from April 2010 to the present, to include the results of any fee basis genetic testing conducted for the purpose of determining whether the appellant has Usher Syndrome.

2.  After the above records, if any, have been associated with the record, but in any event, the appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of his current bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current hearing loss identified on examination (a) is causally related to the appellant's active service or any incident; or (b) is causally related to or aggravated by any service-connected disability, including retinitis pigmentosa and/or vertigo.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


